THE THIRTEENTH COURT OF APPEALS

                                    13-16-00129-CV


                              NORMA HEREDIA
                                     v.
                         WAL-MART STORES TEXAS, LLC


                                  On Appeal from the
                    275th District Court of Hidalgo County, Texas
                           Trial Cause No. C-5719-14-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Norma Heredia.

      We further order this decision certified below for observance.

July 27, 2017